Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 1 of 48




        COMPOSITE
         EXHIBIT 1

     43380091;1
     Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 2 of 48




lerk's Home (http://vvww.miami-dadeclerk.com/home.asp)
nline Services (http://www.miami-dadeclerk.com/online_seryices.asp)
bout Us (http://wvvw.miami-dadecierk.com/about.asp)
ontact Us (http://vvww.miami-dadeclerk.com/contact.asp)
y Account (https://www2.miami-dadeclerk.com/PremierServices/login.aspx)




       Miami-Dade County Civil, Family and Probate Courts
                       Online System

       44 Back to Search I



     BAPTIST HOSPITAL OF MIAMI INC ET AL VS MEDICA HEALTH CARE PLANS INC
     Local Case Number: 2018-038504-CA-01
     Filing Date: 11/14/2018
     State Case Number: 132018CA038504000001
     Case Type: Contract & Indebtedness
     Consolidated Case No.: N/A
     Judicial Section: CA06
     Case Status: OPEN



     it   Parties                                                          Number of Parties:-----]
                                                                                              6 +
 L

     4t. Hearing Details                                                  Number of Hearing: 0 +



        Dockets                                                           Dockets Retrieved: 10
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 3 of 48

  C+Export to

                                            Docket        Event
          Number   Date         Book/Page   Entry         Type      Comments

                   12/11/2018               Notice of     Event
          9
                                            Appearance

                   12/04/2018               Service       Event
                                            Returned

                   11/26/2018               20 Day        Service
                                            Summons
                                            Issued

          7        11/21/2018               Receipt:      Event     RECEIPT#:3470116 AMT
                                                                    PA1D:$10.00 NAME:LINES,
                                                                    MATTHEW L ISICOFF, RASATZ
                                                                    & KOENIGSBERG 601
                                                                    BRICKELL KEY DR MIAMI FL
                                                                    33131-3257 COMMENT:
                                                                    ALLOCATION CODE QUANTITY
                                                                    UNIT AMOUNT 3139-SUMMONS
                                                                    ISSUE FEE 1 $10.00 $10.00
                                                                    TENDER TYPE:E-FILING ACH

                   11/20/2018               ESummons      Event     Parties: Medica Health Care
                                            20 Day                  PlaNs Inc
                                            Issued

                   11/16/2018               (A) 20 Day    Event
                                            (C)
                                            Summons
                                            (Sub)
                                            Received

          4        11/16/2018               Receipt:      Event     RECEIPT#:3410246 AMT
                                                                    PA1D:$401.00 NAME:LINES,
                                                                    MATTHEW L ISICOFF, RASATZ
                                                                    & KOENIGSBERG 601
                                                                    BRICKELL KEY DR MIAMI FL
                                                                    33131-3257 COMMENT:
                                                                    ALLOCATION CODE QUANTITY
                                                                    UNIT AMOUNT 3100-CIRCUIT
                                                                    FILING FEE 1 $401.00 $401.00
                                                                    TENDER TYPE:E-FILING AC

                   11/14/2018               Request for   Event
 JO       3
                                            Production
 Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 4 of 48


                                                          Docket           Event
             Number       Date            Book/Page       Entry            Type       Comments


             2            11/14/2018                      Complaint        Event

             1            11/14/2018                      Civil Cover      Event
    [16




    44 Back to Search I



Please be advised:

The Clerk's Office makes every effort to ensure the accuracy of the following information; however it makes no
warranties or representations whatsoever regarding the completeness, accuracy, or timeliness of such information
and data. Information on this website has been posted with the intent that it be readily available for personal and
public non-commercial (educational) use and to provide the public with direct online access to information in the
Miami-Dade Clerk's Office information systems. Other than making limited copies of this website's content, you
may not reproduce, retransmit, redistribute, upload or post any part of this website, including the contents thereof,
in any form or by any means, or store it in any information storage and retrieval system, without prior written
permission from the Miami-Dade Clerk's Office.

If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that
which you may use for personal use, as defined above, visit our Web API Services (https://www2.miami-
dadeclerk.com/Developers). To review the complete Miami-Dade County Disclaimer, follow this link:
http://vvww.miamidade.gov/info/disclaimer.asp (http://www.miamidade.gov/info/disclaimer.asp)

                 Email (https://miamidadecounty.col.gualtrics.com/SEnSID=SV_bDvccbiqJBvQ2LH) I
  Login (/PremierServices/login.aspx?ReturnUrl=https://www2.miami-dadeclerk.com/ocs/Search.aspx)
                                        Clerk's Home (http://www.miami-dadeclerk.com/home.asp) I
                       Privacy Statement (http://wvvw.miamidade.gov/info/privacy_and_security.asp) J                 KAMlax*
                                                                                                                      7;6(1
                                         Disclaimer (http://www.miamidade.gov/info/disclaimerasp)
                                                                                                       (http://www.miamidade.gov)
                                         Contact Us (http://www,miami-dadeclerk.com/contactasp) I
                                              About Us (http://www.miami-dadeclerk.com/about.asp)
                                                 2015 Clerk of the Courts. All Rights reserved.
    Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 5 of 48

Filing #80806102 E-Filed 11/14/2018 04:08:23 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


               CASE STYLE
                                      IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                       IN AND FOR MIAMI-DADE COUNTY, FLORIDA



                                                                    Case No.:
                                                                    Judge:
  Baptist Hospital of Miami, Inc., South Miami Hospital, Inc., Doctors Hospital, Inc., Homestead Hospital, Inc.,
  West Kendall Baptist Hospital, Inc.
   Plaintiff
          vs.
  Medica Health Care Plans, Inc
  Defendant


               TYPE OF CASE

                                                                              0    Non-homestead residential foreclosure
           El Condominium                                                          $50,001 - $249,999
           El Contracts and indebtedness                                      O    Non-homestead residential foreclosure
                                                                                   $250,00 or more
           O Eminent domain
                                                                              LI   Other real property actions $0 - $50,000
           O Auto negligence
                                                                              D    Other real property actions $50,001 -$249,999
           O Negligence — other
                                                                              0    Other real property actions $250,000 or more
              0    Business governance
              LI   Business torts
                                                                             O     Professional malpractice
              •    Environmental/Toxic tort
                                                                                       O    Malpractice — business
              El   Third party indemnification
                                                                                       O    Malpractice — medical
              O    Construction defect
                                                                                       O    Malpractice — other professional
              D    Mass tort
                                                                             0     Other
              D    Negligent security
                                                                                            Antitrust/Trade Regulation
              O    Nursing home negligence
                                                                                      LI    Business Transaction
              O    Premises liability — commercial
                                                                                       O    Circuit Civil - Not Applicable
              O    Premises liability — residential
                                                                                       •    Constitutional challenge-statute or
           0 Products liability                                                             ordinance
           O Real Property/Mortgage foreclosure                                         O   Constitutional challenge-proposed
              O    Commercial foreclosure $0 - $50,000                                      amendment
              O    Commercial foreclosure $50,001 - $249,999                           O    Corporate Trusts
               •   Commercial foreclosure $250,000 or more                            LII   Discrimination-employment or other
              O    Homestead residential foreclosure $0— 50,000                             Insurance claims
              O    Homestead residential foreclosure $50,001 -                        L7    Intellectual property
                   $249,999                                                            O    Libel/Slander
               O   Homestead residential foreclosure $250,000 or                       O    Shareholder derivative action
                   more
                                                                                      El    Securities litigation
               O   Non-homestead     residential foreclosure $0 -
                                                                                            Trade secrets
                   $50,000
                                                                                     •      Trust litigation
  Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 6 of 48




                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes 0 No R_


        III.    REMEDIES SOUGHT (check all that apply):
                   IZ Monetary;
                   O Non-monetary declaratory or injunctive relief;
                   •  Punitive

        IV.     NUMBER OF CAUSES OF ACTION: (              )
                (Specify)


                1) Breach of Contract 2) Unjust Enrichment/Breach of Implied-In-Law Contract 3) Promissory
Estoppel 4) Claim for Benefits Under Contract by Assignee

        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    O Yes
                    El No

        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   El No
                   El Yes — If "yes" list all related cases by name, case number and court:




        VII,    IS JURY TRIAL DEMANDED IN COMPLAINT?
                    El Yes
                    El No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Matthew L Lines        FL Bar No.: 243980
          Attorney or party                                               (Bar number, if attorney)

        Matthew L Lines          11/14/2018
                (Type or print name)                                         Date
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 7 of 48


     ). CT Corporation                                                          Service of Process
                                                                                Transmittal
                                                                                11/28/2018
                                                                                CT Log Number 534481232
      TO:        Rebecca Thompson
                 UnitedHealth Group Incorporated (111504190770700600)
                 9900 Bren Rd E Ste 300W, MN008-1502
                 Minnetonka, MN 55343-9693


      RE:        Process Served in Florida

      FOR:       Medica HealthCare Plans, Inc. (Domestic State: FL)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                    BAPTIST HOSPITAL OF MIAMI, INC., et al., Pltfs. vs. MEDICA HEALTFI CARE PLANS,
                                          INC., Dft.
      DOCUMENT(S) SERVED:                 summons, Complaint, Attachment(s)
      COURT/AGENCY:                       Miami-Dade County Circuit Court, FL
                                          Case # 2018038504CA01
      NATURE OF ACTION:                   Medical Injury - Improper Care and Treatment
      ON WHOM PROCESS WAS SERVED:         C T Corporation System, Plantation, FL
      DATE AND HOUR OF SERVICE:           By Process Server on 11/28/2018 at 12:42
      JURISDICTION SERVED:                Florida
      APPEARANCE OR ANSWER DUE:           Within 20 days
      ATTORNEY(S) / SENDER(S):            Matthew L. Lines
                                          ISICOFF RAGATZ
                                          601 Brickell Key Drive, Suite 750
                                          Miami, FL 33131
                                          305-373-3232
      ACTION ITEMS:                       CT has retained the current log, Retain Date: 11/29/2018, Expected Purge Date:
                                          12/29/2018

                                          Image SOP

                                          Email Notification, Administrative Assistant legalmail@uhg.com

      SIGNED:                             C T Corporation System
      ADDRESS:                            1200 South Pine Island Road
                                          Plantation, ft 33324
      TELEPHONE:                          954-473-5503




                                                                                Page 1 of 1 / BV
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
 Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 8 of 48




Filing 4 80947758 E-Filed 11 /16/2018 05:09:25 PM


       IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
       IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

    DMSION                                                                                                                CASE NUMBER
                                                    SUMMONS 20 DAY CORPORATE SERVICE
    IN CIVIL            0 OTHER
                                                           (a) GENERAL FORMS                                        2018-038504-CA-01
    ID DISTRICTS
       INTJF
    PLAINTIFF(S)                                              VS. DEFENDANT(S)                                                SERVICE
    BAPTIST HOSPITAL OF MIAMI, INC.,                          MEDICA HEALTH CARE PLANS, INC,
    DOCTORS HOSPITAL, INC.,
    HOMESTEAD HOSPITAL, INC.,
    SOUTH MIAMI HOSPITAL INC„ and
    WEST KENDALL BAPTIST HOSPITAL, INC.
    THE STATE OF FLORIDA:
    To Each Sheriff of the State:
    YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
    defendant(e):               Modica Health Care Plans, Ina
                                By Serving Its Registered Agent CT Corporation System
                                    1200 South Pine Island Road

                                    Plantation. FL 33324
   Each defendant Is required to serve written defense to the complaint or petition on
   Plaintiffs Attorney:     Matthew L. Lines
                            lalcaff Raga

  , whose address is:         601 Wicket Key Drive, Suite 760
                              Miami, FL 33131


   within 20 days ' Except when suit Is brounirt pursuant to a. 708,28. Ftoride Statutes. If the State of Florida. One of Its soenclas,
   Pr ofte.g1 Its effielgle_or empkgveas sued inlis otber official awaits Is a defendant. the limp to moond shall be 40 days,
   When suit Is brought ounnamt to. ',CUB, Florida Statataat the Urns to respond shell ba 30 days,* after service of this summons
   on that defendant, exclusive of the day of service, and to ille the original of the defenses with the Clerk of this Clerk Court either before
   service an Plaintiffs attorney or immediately thereafter. Ira defendant fella to da so, a default will be entered against that defendant for
   the relief demanded in the complaint or petition,
                                                                                                                              DATE

    HARVEY RUM

   CLERK of COURTS                                                                                                            11/20/2018

                                           OfftrafteRK
                       AMERICANS WITH DISABILITIES ACT
                                         ADA NOTICE
  "If you are a person with a disability who needs any accommo ation in order to
  participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
  assistance. Please contact the Eleventh Judicial Circuit Court's ADA Coordinator, Lawson
  E. Thomas Courthouse Center, 175 NW Id Ave.., Suite 2702, Miami, FL 33128, Telephone
  (305) 349-7175; TDD (305) 349-7174, Fax (305) 349-7355 at least 7 days before your
  scheduled court appearance, or immediately upon receiving this notification If the time
  before the scheduled appearance is less than 7 days; if you are hearing or voice impaired,
  call 711."
 CLK/CT. 314 ReV. 02/18                                                                             Mlles web address: wkvw.miarni-dadealedixem
  Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 9 of 48



Filing # 80806102 E-Filed 11/14/2018 04:0823 PM



                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                  IN AND FOR MIAMI-DADE COUNTY, FLORIDA

            BAPTIST HOSPITAL OF MIAMI, INC.,
            SOUTH MIAMI HOSPITAL, INC.,
            DOCTORS HOSPITAL, INC.,
            HOMESTEAD HOSPITAL, INC., and
            WEST KENDALL BAPTIST HOSPITAL, INC.,                    CIVIL DIVISION

                    Plaintiffs,                                    CASE NO.: 2018-038504-CA-01

            vs.


            MEDICA HEALTH CARE PLANS, INC.,

                    Defendant



                                                    COMPLAINT

                  Plaintiffs, Baptist Hospital of Miami. Inc., South Miami Hospital, Inc., Doctors Hospital,

       Inc., Homestead Hospital, Inc., and West Kendall Baptist Hospital, Inc. (collectively referred to as

       the "Hospitals"), by and through their attorneys, bring this action against Defendant, Medica

       Health Care Plans, Inc. ("Medica"), and allege as follows:

                                            GENERAL ALLEGATIONS

                                                 Nature of this Action

       I.         This action arises from Medica's failure to fully reimburse the Hospitals for medical

       services provided to Medica's members. Medica is obligated to reimburse the Hospitals pursuant

       to an agreement among the parties.

                                                       Parties

       2,         The Hospitals are not-for-profit corporations organized and existing under the laws of the

       State of Florida with their principal places of business in Miami-Dade County, Florida,
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 10 of 48




       3.     Medica is a for-prat corporation organized and existing under the laws of the State of

       Florida with its principal place of business in Miami-Dade County, Florida.

                                             Jurisdicllon and Venue

       4.     This Court has subject matter jurisdiction over this matter as the amount in controversy

       exceeds $15.000.00, exclusive of interest, costs and attorneys' fees.

       5.     Pursuant to Florida Statute* 47.051, venue is properly laid in Miami-Dade County. Florida

       because the Defendant has, or usually keeps, an office in the County and the causes of action set

       forth herein accrued in the County.

                                        FACTUAL BACKGROUND

      6.      There is a valid and binding contract among the Hospitals and Medica obligating Medica

      to reimburse the Hospitals for certain services provided to members of Medica's plans (the

      "Agreement").

      7.      The Agreement provides it "-shall be construed and enforced in accordance with the Laws

      of the State of Florida."

      8.      The Agreement obligates Medica to "compensate [the Hospitals] for [Covered] Services

      furnished to [Medias] members pursuant to this agreement and the rates and charges set for [in

      it.]"

      9.      The Agreement defines Covered Services as "those health care services to which members

      are entitled to receive under the terms of [the member's plan], are Medically Necessary and for

      which [Medica] has the obligation to pay."

      10.     The Agreement also provides that, "[Medica] shall not deny payment to [the Hospitals]

      for Covered Services for which [the Hospitals] have obtained prior Authorization, or for

      Emergency Services or Urgent Care Services."



                                                      2
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 11 of 48




       11.     Pursuant to the Agreement, the Hospitals provided Covered Services to Medica's

       members in good faith and with the reasonable expectation that Medica would fully reimburse the

       Hospitals in accordance with the Agreement.

       12.    Additionally, Medic,a's members each executed an "Assignment of Insurance Benefits"

      (the "Assignments") that "authorize[d] payment of.          insurance benefits otherwise payable to

      [Medica's members] for the services provided        . directly to [the Hospitals] and [their] affiliates,

      attending and consulting physicians and allied health professionals,"

                            The Partially Paid Claims (collectively "the (Llaims')

      13.     On March 12, 2017 through March 14, 2017, D.H. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 606 169, [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "6169 Visit" or "6169 Account"].

      14,    On March 14, 2017 through March 19,2017, M.A. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 615205. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "5205 Visit" or "5205 Account"].

      15.    On February 26, 2017 through February 28, 2017, I.D. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 558058. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "8058 Visit" or "8058 Account"].

      16.    On April 3, 2017 through April 7, 2017, P.O. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following




                                                      3
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 12 of 48




       identifying number, 684738. [Hereinafter, this patient visit and corresponding account are referred

       to by the last four digits of this account number, the "4738 Visit" or "4738 Account"].

       17.    On January 23, 2017 through January 29, 2017, D.D.L.T. received and Baptist Hospital of

       Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 473946. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "3946 Visit" or "3946 Account"].

      18.     On February 11, 2017 through February 17, 2017. E.F. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 521331, [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "1331 Visit" or "1331 Account"].

      19.     On March 5,2017 through March 7, 2017, J.S. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 204225781 [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "5783 Visit" or "5783 Account"].

      20.     On January 3, 2017 through January 9, 2017, M.R. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 430070. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "0070 Visit" or "0070 Account"].

      21.    On February 4, 2017 through February 13, 2017, E.C. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital ofMiami assigned to this account the following

      identifying number, 504217. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "4217 Visit" or "4217 Account"].




                                                      4
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 13 of 48




      22,    On February 27, 2017 through March 2, 2017, P.A, received and Baptist Hospital of Miami

      provided medical services, Baptist Hospital of Miami assigned to this account the following

      identifying number, 536806. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "6806 Visit" or "6806 Account"].

      23,    On January 21, 2017 through January 23, 2017, M.H. received and Baptist Hospital of

      Miami provided medical services, Baptist Hospital of Miami assigned to this account the following

      identifying number, 469922, [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "9922 Visit" or "9922 Account").

      24,    On July 18, 2017 through July 24, 2017, P.C. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 1091117. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "1117 Visit" or "1117 Account"],

     25,     On January 13, 2017 through January 17, 2017, M,11. received and Baptist Hospital of

     Miami provided medical services. Baptist Hospital ofMiami assigned to this account the following

     identifying number, 452694. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "2694 Visit" or "2694 Account"].

     26.    On April 23, 2017 through April 27, 2017, M.F. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 750799. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "0799 Visit" or "0799 Account"].

     27.    On June 24, 2017 through June 30, 2017, O.C. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following




                                                     5
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 14 of 48




      identifying number, 983623. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of'this account number, the "3623 Visit" or "3623 Account"].

     28,     On August 21, 2017 through August 28,2017, P.T. received and Baptist Hospital of Miam i

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 1231805. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "1805 Visit" or "1805 Account"].

     29.     On September 22, 2017 through September 27, 2017, N.G. received and Baptist Hospital

     of Miami provided medical services. Baptist Hospital of Miami assigned to this account the

     following identifying number, 1375680. [Hereinafter, this patient visit and Corresponding account

     are referred to by the last four digits of this account number. the "5680 Visit" or "5680 Account"].

     30.     On May 8, 2017 through May 10, 2017, L.G. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 805167. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "5167 Visit" or "5167 Account"].

     31.     On July 18, 2017 through July 22, 2017, C.?. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 1090725. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "0725 Visit" or - 0725 Account].

     32.    On March 3, 2017 through March 7, 2017, L.B. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 577765. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "7765 Visit" or "7765 Account"].




                                                      6
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 15 of 48




      33.    On January 8,2017 through January 19,2017, H.C. received and Baptist Hospital of Miam i

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 440125. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "0125 Visit" or "0125 Account"].

      34,    On February 14. 2017 through February 21, 2017, M.K. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 528228. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "8228 Visit" or "8228 Account'].

      35.    On March 27, 2017 through March 31, 2017, M.Q. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 660626. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "0626 Visit" or "0626 Account").

     36.     On June 5, 2017 through June 9, 2017, J.F. received and Baptist Hospital of Miami

     provided medical services, Baptist Hospital of Miami assigned to this account the following

     identifying number, 904944. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "4944 Visit" or "4944 Account"].

     37.     On April I, 2017 through April 5, 2017, R.R. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 679056. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "9056 Visit" or "9056 Account"].

     38.    On May 2, 2017 through May 6, 2017, B.N. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following




                                                     7
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 16 of 48




      identifying number, 204367163. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "7163 Visit" or "7163 Account"].

      39.    On November 2, 2017 through November 6, 2017, T.A. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 1564065. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "4065 Visit" or "4065 Account").

     40.     On April 12, 2017 through April 15, 2017, S.C. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 717297. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "7297 Visit" or "7297 Account"].

     41.     On October 9, 2017 through October 16, 2017, A.C. received and Baptist Hospital of

     Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 1446841. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "6841 Visit" or "6841 Account"],

     42.     On August 7,2017 through August 10, 2017, R.A. received and Baptist Hospital of Miami

     provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 1173001. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "3001 Visit" or "3001 Account"].

     43.    On January 13, 2017 through January 19, 2017, E.V. received and Baptist Hospital of

     Miami provided medical services. Baptist Hospital of Miami assigned to this account the following

     identifying number, 452909. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "2909 Visit" or "2909 Account"].




                                                     8
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 17 of 48




      44.     On February 4, 2017 through February 7, 2017, LA. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital ofMiami assigned to this account the following

      identifying number, 503022. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "3022 Visit" or "3022 Account").

      45.     On May 30, 2017 through June 3,2017, M.A. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 886221. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "6221 Visit" or "6221 Account"].

      46.     On February 18, 2017 through February 25, 2017, M.C. received and Baptist Hospital of

      Miami provided medical services. Baptist Hospital ofMiami assigned to this account the following

      identifying number, 539213. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "9213 Visit" or "9213 Account").

      47.    On May 22, 2017 through May 27, 2017, G.P. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 856330. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "6330 Visit" or "6330 Acc,ountl,

      48.    On August 16,2017 through August 21,2017, HD. received and Baptist Hospital ofMiami

      provided medical services. Baptist Hospital of Miami assigned to this account the following

      identifying number, 1215494. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "5494 Visit" or "5494 Account].

      49,    On July 20, 2017 through July 22, 2017, J.R. received and Baptist Hospital of Miami

      provided medical services. Baptist Hospital of Miami assigned to this account the following




                                                      9
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 18 of 48




      identifying number, 1097098. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digils of this account number, the "7098 Visit" or "7098 Account"].

      50.     On September 22, 2017 through September 27, 2017, E.M. received and Baptist Hospital

      of Miami provided medical services, Baptist Hospital of Miami assigned to this account the

      following identifying number, 1373679. [Hereinafter, this patient visit and corresponding account

      are referred to by the last four digits of this account number, the "3679 Visit" or "3679 Account"].

      51.    On January 5, 2017 through January 9, 2017, J.M.P. received and Doctors Hospital

      provided medical services. Doctors Hospital assigned to this account the following identifying

      number, 305669608, [Hereinafter, this patient visit and corresponding account are referred to by

      the last four digits of this account number, the "9608 Visit" or "9608 Account"].

      52.    On March 29, 2017 through March 30, 2017, I.P. received and Doctors Hospital provided

      medical services. Doctors Hospital assigned to this account the following identifying number,

      305772576. [Hereinafter, this patient visit and corresponding account are referred to by the last

      four digits of this account number, the "2576 Visit" or "2576 Account"].

      53.    On April 5,2017 through April 10, 2017, M.Q. received and Doctors Hospital provided

      medical services, Doctors Hospital assigned to this account the following identifying number,

      305780256. [Hereinafter, th is patient visit and corresponding account are referred to by the last

      four digits of this account number, the "0256 Visit" or "0256 Account"].

      54,    On May 21, 2017 through May 26, 2017, E.M. received and Doctors Hospital provided

      medical services. Doctors Hospital assigned to this account the following identifying number,

      850940. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number, the "0940 Visit" or "0940 Account"].




                                                      10    '
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 19 of 48




      55.     On May 25, 2017 through May 31, 2017, M.B. received and Doctors Hospital provided

      medical services, Doctors Hospital assigned to this account the following identifying number,

      868535. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number, the "8535 Visit" or "8535 Account"].

      56.     On July 21, 2017 through July 26, 2017, M,A. received and Doctors Hospital provided

              medical services. Doctors Hospital assigned to this account the following identifying

              number, 1106007, [Hereinafter, this patient visit and corresponding account are referred to

              by the last four digits of this account number, the "6007 Visit" or "6007 Account"].

      57,    On June 25, 2017 through July 2, 2017, L.L. received and Doctors Hospital provided

             medical services, Doctors Hospital assigned to this account the following identifying

             number, 986923. [Hereinafter, this patient visit and corresponding account are referred to

             by the last four digits of this account number, the "6923 Visit" or "6923 Account"],

      58.    On April IS, 2017 through April 24, 2017, J.A.F. received and Homestead Hospital

      provided medical services. Homestead Hospital assigned to this account the following identifying

      number, 733958. [Hereinafter, this patient visit and corresponding account are referred to by the

      last four digits of this account number, the "3958 Visit" or "3958 Account"],

      59.    On March 13, 2017 through March 16, 2017, J.D.M. received and Homestead Hospital

      provided medical services. Homestead Hospital assigned to this account the following identifying

      number, 608645. [Hereinafter, this patient visit and corresponding account are referred to by the

      last four digits of this account number, the "8345 Visit" or "8345 Account"].

     60.     On July 17, 2017 through July 20, 2017, S.A. received and Homestead Hospital provided

      medical services. Homestead Hospital assigned to this account the following identifying number,




                                                     11
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 20 of 48




      1083879. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number, the "3879 Visit" or "3879 Account").

     - 61.   On June 19, 2017 through June 23, 2017, 1.L. received and Homestead Hospital provided •

      medical services. Homestead Hospital assigned to this account the following identifying number.

      962254. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number, the "2254 Visit" or "2254 Account"].

      62.    On September 20, 2017 through September 23, 2017, A.G. received and Homestead

      Hospital provided medical services. Homestead Hospital assigned to this account the following

      identifying number, 1365214. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number. the "5214 Visit" or "5214 Account"].

      63.    On November 22,2017 through December 5,2017, M.C. received and Homestead Hospital

      provided medical services. Homestead Hospital assigned to this account the following identifying

      number, 1654042. [Hereinafter, this patient visit and corresponding account are referred to by the

      last four digits of this account number, the "4042 Visit" or "4042 Accouhr].

      64.    On September 19, 2017 through September 22, 2017, M.J. received and Homestead

      Hospital provided medical services. Homestead Hospital assigned to this account the following

      identifying number, 1357773. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number. the "7773 Visit" or "7773 Account"),

     65.     On August 22, 2017 through August 24, 2017, G.H. received and Homestead Hospital

     provided medical services. Homestead Hospital assigned to this account the following identifying

     number, 1240154. [Hereinafter, this patient visit and corresponding account are referred to by the

     last four digits of this account number, the "0154 Visit" or "0154 Account"].




                                                     12
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 21 of 48




      66.    On August 11, 2017 through August 13, 2017, AR. received and Homestead Hospital

      provided medical services, Homestead Hospital assigned to this account the following identifying

      number, 1197988, [Hereinafter, this patient visit and corresponding account are referred to by the

      last four digits of this account number, the "7988 Visit" or "7988 Account"].

      67.    On May I, 2017 through May 4, 2017, C.T. received and Homestead Hospital provided

      medical services. Homestead Hospital assigned to this account the following identifying number,

      778034. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number. the "8034 Visit" or "8034 Account"].

     68.     On August 27, 2017 through August 29, 2017, A.A. received and Homestead Hospital

     provided medical services. Homestead Hospital assigned to this account the following identifying

     number, 1260560. [Hereinafter, this patient visit and corresponding account are referred to by the

     last four digits of this account number, the "0560 Visit" or "0560 Account"],

     69.     On January 6, 2017 through January 10, 2017, J.V. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 537051971. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "1971 Visit" or "1971 Account"],

     70.     On January 12, 2017 through January 14, 2017, A.A. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 537373110. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "3110 Visit" or "3110 Account"].

     71.    On January 18, 2017 through January 21, 2017, J.A. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following




                                                     13
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 22 of 48




      identifying number, 537417172, [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "7172 Visit" or "7172 Account"].

      72.    On February 9, 2017 through February 14, 2017, J.A. received and South Miami Hospital

      provided medical services. South Miami Hospital assigned to this account the following

      identifying number, 5377589426. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number. the "9426 Visit" or "9426 Account"].

     73.     On January 6, 2017 through January 9, 2017, S.N.N. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the Mowing

     identifying number, 537327702. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number. the "7702 Visit" or "7702 Account"].

     74.     On February 10,2017 through February 13, 2017, B.C. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 537592495. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "2495 Visit" or "2495 Account"],

     75.     On February 2,2017 through February 4, 2017, J.L. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 537534075. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "4075 Visit" or "4075 Account"].

     76.    On February 21, 2017 through February 26, 2017, M.B. received and South Miami

     Hospital provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 537672719. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "2719 Visit" or "2719 Account"].




                                                     14
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 23 of 48




       77.    On January 21, 2017 through January 24, 2017, N.B. received and South Miami Hospital

      provided medical services. South Miami Hospital assigned to this account the following

      identifying number, 537443129. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "3129 Visit" or "3129 Account"].

      78.     On April 12, 2017 through April 19,2017, J.J. received and South Miami Hospital provided

      medical services. South Miami Hospital assigned to this account the following identifying number,

      717303. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number, the "7303 Visit" or "7303 Account'''.

      79,     On May 3, 2017 through May 12, 2017, N.B, received and South Miami Hospital provided

      medical services. South Miami Hospital assigned to this account the following identifying number,

      788813. [Hereinafter, this patient visit and corresponding account are referred to by the last four

      digits of this account number, the "8813 Visit" or "8813 Account'''.

      80.     On February 16,2017 through February 18,2017, U.B. received and South Miami Hospital

      provided medical services. South Miami Hospital assigned to this account the following

      identifying number, 537622870. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "2870 Visit" or "2870 Account"].

      81.    On April 23, 2017 through April 26, 2017, M.M.H. received and South Miami Hospital

      provided medical services. South Miami Hospital assigned to this account the following

      identifying number, 750445. [Hereinafter, this patient visit and corresponding account are referred

      to by the last four digits of this account number, the "0445 Visit" or "0445 Account'''.

     82.     On August 9, 2017 through August 12, 2017, AT. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following




                                                      15
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 24 of 48




    , identifying number, 1188181. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "8181 Visit" or "8181 Account").

      83.    On January 8,2018 through January II, 2018, F.A. received and South Miami Hospital

      provided medical services. South Miami Hospital assigned to this account the following

      identifying number, 1868608. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "8608 Visit" or "8608 Account").

      84.    On August 9, 2017 through August 17, 2017, D.H. received and South Miami Hospital

      provided medical services. South Miami Hospital assigned to this account the following

      identifying number, 1185546, [Hereinafter, this patient visit and corresponding account are
                          4
      referred to by the last four digits of this account number, the "5546 Visit" or "5546 Account"].

     85.     On March 19, 2017 through March 28, 2017, A.C. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 629400. [Hereinafter, this patient visit and corresponding account are referred

     to by the last four digits of this account number, the "9400 Visit' or "9400 Account"].

     86.     On July 27, 2017 through August I, 2017, 1.C. received and South Miami Hospital

     provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 1134323. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "4323 Visit" or "4323 Account"),

     87.     On November 24, 2017 through November 26, 2017, J.A. received and South Miami

     Hospital provided medical services. South Miami Hospital assigned to this account the following

     identifying number, 1661631. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "1631 Visit" or "1631 Account"].




                                                     16
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 25 of 48




       88,    On April 19, 2017 through April 22, 2017, P.R. received and West Kendall Baptist Hospital

       provided medical services. West Kendall Baptist Hospital assigned to this account the following

       identifying number, 204336481. [Hereinafter, this patient visit and corresponding account are

       referred to by the last four digits of this account number, the "6481 Visit" or "6481 Account"].

       89,    On February 28, 2017 through March I, 2017, S.R. received and West Kendall Baptist

      Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

       following identifying number, 204214415. [Hereinafter, this patient visit and corresponding

      account are referred to by the Last four digits of this account number, the "4415 Visit" or "4415

      Account"].

      90.     On March 19, 2017 through March 21, 2017, L.B. received and West Kendall Baptist

      Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

      following identifying number, 204261739. [Hereinafter, this patient visit and corresponding

      account are referred to by the last four digits of this account number, the "1739 Visit" or "1739

      Account"].

      91.     On March 8, 2017 through March 12, 2017, P.P. received and West Kendall Baptist

      Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

      following identifying number, 204233738. [Hereinafter, this patient visit and corresponding

      account are referred to by the last four digits of this account number, the "3738 Visit" or "3738

      Account"].

      92.    On July 6,2017 through July 13, 2017, C.V. received and West Kendall Baptist Hospital

      provided medical services. West Kendall Baptist Hospital assigned to this account the following

      identifying number, 1038876. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "8876 Visit" or "8876 Account"].



                                                      17
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 26 of 48




      93.    On March 6, 2017 through March 10, 2017., M.R.L. received and West Kendall Baptist

      Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

      following identifying number, 204229702. [Hereinafter, this patient visit and corresponding

      account are referred to by the last four digits of this account number, the "9702 Visit" or "9702

      Account"].

      94.    On April 10, 2017 through April 13,2017, R.P. received and West Kendall Baptist Hospital

      provided medical services. West Kendall Baptist Hospital assigned to this account the following

      identifying number, 204315410. [Hereinafter, this patient visit and corresponding account are

     referred to by the last four digits of this account number, the "5410 Visit" or "5410 Account"].

      95.    On February 8, 2017 through February 10, 2017, E.M.G. received and West Kendall

     Baptist Hospital provided medical services. West Kendall Baptist Hospital assigned to this account

      the following identifying number, 204160394. [Hereinafter, this patient visit and corresponding

     account are referred to by the last four digits of this account number, the "0394 Visit" or "0394

     Account"].

     96.     On March 31, 2017 through April 7, 2017, M.O.J. received and West Kendall Baptist

     Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

     following identifying number, 204291959. [Hereinafter, this patient visit and corresponding

     account are referred to by the last four digits of this account number, the "1959 Visit" or "1959

     Account").

     97.    On August 23, 2017 through August 27, 2017, ER_ received and West Kendall Baptist

     Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

     following identifying number, 1240960. [Hereinafter, this patient visit and corresponding account

     are referred to by the last four digits of this account number, the "0960 Visit" or "0960 Account"].



                                                     18
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 27 of 48




      98,    On April 5, 2017 through April 8, 2017, J.A. received and West Kendall Baptist Hospital

      provided medical services. West Kendall Baptist Hospital assigned to this account the following

      identifying number, 204303630. [Hereinafter, this patient visit and corresponding account are

      referred to by the last four digits of this account number, the "3630 Visit" or "3630 Account"].

      99.    On March 20, 2017 through March 23, 2017, P.T. received and West Kendall Baptist

      Hospital provided medical services. West Kendall Baptist Hospital assigned to this account the

      following identifying number, 204263875. [Hereinafter, this patient visit and corresponding

     account are referred to by the last four digits of this account number, the "3875 Visit" or "3875

     Account"].

      100.   On March 19, 2017 through March 20, 2017, OAR. received and West Kendall Baptist

     Hospital provided medical services, West Kendall Baptist Hospital assigned to this account the

     following identifying number, 204256259. [Hereinafter, this patient visit and corresponding

     account are referred to by the last four digits of this account number, the "6259 Visit" or "6259

     Account"].

     101.    Medica's members presented to the Hospitals for medical treatment and the Hospitals

     provided certain Covered Services to those members on the following dates, with the following

     account numbers and for which the following charges were incurred, pursuant to the Agreement:




                                                     19
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 28 of 48




                                                      Baptist Account Medica Member
    Initials              Dates of Service                                            Amount Due
                                                         Number      .   Number
                      March 12, 2017 through
     D-14,                                                 606169      915743514       S7,101.90
                         March 14,2017
                      March 14, 2017 through
     MA.                                                   615205      915441475       S6,313.40
                         March 19,2017
                     February 26, 2017 through
     W.                                                    558058      928960947       S6,982.03
                        February 28, 2017
     P.G.        April 3,2017 through April 7, 2017        684738      933259336      511,820.00
                     January 23, 2017 through
   D.D.L.T.                                                473946      900148278      $10,905.76
                         January 29, 2017
                     February 11, 2017 through
     E.F.                                                  521331      941716428       $6,313.40
                        February 17, 2017
     J.S.      March 5,2017 through March 7,2017       204225783       911986635      $10,281.13
                      January 3, 2017 through
    M.R.                                                   430070      911550589       $9,290.43
                          January 9, 2017
                     February 4, 2017 through
    E.C.                                                   504217      930887941      $7,638.46 .
                        February 13, 2017
                     February 27, 2017 through
    P.A.                                                   536806      969737768      $12,224.50
                          March 2,2017
                     January 21, 2017 through
    M.H.                                                   469922     905068625       $7,147.42
                         January 23, 2017
    F.C.        July 18, 2017 through July 24, 2017        1091117    963584715       $11,053,31
                     January 13, 2017 through
    M.R.                                                   452694     917415149       $5,871.09
                         January 17,2017
    M.F.       April 23, 2017 through April 27,2017        750799     966756814       $8,160.28
    0,C.       June 24, 2017 through June 30, 2017         983623     928000928       $11,053.31
                     August 21, 2017 through
    P,T.                                                1231805       915149015       $7,705.78
                        August 28, 2017
                   September 22, 2017 through
    N.G.                                                1375680       913853245       $6,771.20
                       September 27, 2017
    L.G.        May 8, 2017 through May 10, 2017           805167     946883479       $5,895.45
    C.P.        July IS, 2017 through July 22, 2017     1090725       826037515       $5,871.08
    L.B.       March 3, 2017 through March 7, 2017         577765     922357749       $8,528.87


                                                      20
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 29 of 48




                  January 8, 2017 through
    11.C.                                                440125         926251526         $11,607.82.
                     January 19, 2017

                 February 14, 2017 through
    M.K.                                                 528228         926409109          $6,203.81     •
                    February 21, 2017

                  March 27, 2017 through
    M.Q.                                                 660626         956157293          $6,982.03
                     March 31, 2017

     J.F.    June 5,2017 through June 9, 2017            904944         977719902         $10,453.30

                   April 1,2017 through                                                    $7,705.78
    R.R.                                                 679056         932666995
                      April 5, 2017
    B,N.     May 2, 2017 through May 6, 2017         204367163          903658352          $8,693.47

                 November 2, 2017 through
    T.A.                                                 1564065        933497470          $8,297.42
                    November 6, 2017
    S.C.    April 12, 2017 through April 15, 2017        717297         908686450          S7,546.15

                  October 9, 2017 through
    A.C.                                             1446841            921423994         S14,795.70
                     October 16, 2017
                  August 7, 2017 through
    R .A                                             1173001            918962209          $5,895.59
                     August 10, 2017
                 January 13, 2017 through
    E.V.                                                 452909         905322837          $7,280.11
                     January 19, 2017
                 February 4, 2017 through
    L.A.                                                 503022         933707359          $6,205.71
                    February 7, 2017
    M.A.    May 30, 2017 through June 3, 2017            886221         942307428          $5,895.45

                 February 18, 2017 through
    M.C.                                                 539213         979477802          $6,642.27
                    February 25, 2017
    G.P.-   May 22, 2017 through May 27, 2017            856330         913014763         $18,452.24

                  August 16, 2017 through
    H.D.                                             1215494            9680542 I 5       $12,292.13
                     August 21, 2017

    J.R,    July 20, 2017 through July 22,2017       1097098            933183849         $10,236.66

                September 22, 2017 through
    E.M.                                             1373679            909122527         $7,293.58
                   September 27, 2017
                                                          Total Baptist Hospital of Miami: $329,408.02




                                                    21
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 30 of 48




                                                       Baptist Account Medica Member
   Initial's             Dates of service n                                                  Amount Due
                                                          Number          Number
    J.A.F.     April 18, 2017 through April 24, 2017         733958         944313834         $13,344.14

                     March 13, 2017 through
   J.D.M.                                                    608645         916383665         $12,226.17
                        March 16,2017
     S.A.      July 17, 2017 through July 20, 2017           1083879        919817232         $8,999.05

     IL.       June 19, 2017 through June 23, 2017           962254         949016313         $8,548.04

                   September 20, 2017 through
    A.G.                                                     1365214        979141324         $11,718.73
                      September 23, 2017
                   November 22, 2017 through
    M.C.                                                     1654042        939103931         $11,361.11
                       December 5, 2017
                   September 19, 2017 through
    NU.                                                      1357773        940896755         $13,809.06
                      September 22, 2017

                     August 22, 2017 through
    G.H.                                                     1240154        867037292         $7,925.55
                        August 24, 2017
                    August 11, 2017 through
    A.R.                                                     1197988        973705494         $8,552.04
                         August 13, 2017
    C.T.        May 1, 2017 through May 4, 2017              778034        589147528A         $8,552.04
                    August 27, 2017 through
    A.A.                                                  1260560           978503975         $9,177.84
                       August 29, 2017
                                                                   Total Homestead Hospital : $114.213.77

                                                       Baptist Account Medica Member
   Initials              Dales of Service                                                   Amount Due
                                                          Number          Number
                     January 5, 2017 through
   J.M.P.                                                305669608          941410177         $8,217.59
                         January 9, 2017
                     March 29, 2017 through
     LP.                                                305772576           933535282         $5,549.81
                        March 30,2017

   M,Q.        April 5,2017 through April 10,2017       305780256           956157293         $6,177.45

    E.M.       May 21, 2017 through May 26, 2017             850940         953152504        $10,360.01
   M.B.        May 25, 2017 through May 31, 2017             868535        9695966216         $6,177.45
   M.A.        July 21, 2017 through July 26, 2017        1106007          103344764A        $10,236.66

    L.L.       June 25, 2017 through July 2, 2017            986923        908823586          $5,510.80

                                                                       Total Doctors Hospital: $52,229.77


                                                        22
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 31 of 48




                                                        Baptist Account Medica Member
    Initials               Dates of Service                                                  Amount Due
                                                           Numb,er         Number
                       January 6, 2017 through
     J.V.                                                .537051971         925035827         $13,855.25
                          January 10, 2017
                      January 12,2017 through
     A.A,                                                    537373110      932500884         $15,632.65
                          January 14, 2017
                      January 18, 2017 through
     J.A.                                                537417172          906045428         $9,138,19
                         January 21, 2017
                      February 9,2017 through
     J.A.                                                5377589426         901166723         $8,450.23
                         February 14, 2017
    S.N.N. January 6,2017 through January 9, 2017        537327702          966822016         $3,088.93
                     February 10, 2017 through
     B.C.                                                537592495          933878796         $7,888.70
                        February 13, 2017
                      February 2, 2017 through
     J.L.                                                537534075          903272135         $7,107.69
                         February 4, 2017
                     February 21,2017 through
    M.B.                                                 537672719          960308652         $5,302.58
                        February 26, 2017
                      January 21, 2017 through
    N.B.                                                 537443129          975525845         $8,353.25
                         January 24, 2017
     J.J.       April 12, 2017 through April 19.2017          717303          26348          $15,234.92
    N.B.         May 3, 2017 through May 12, 2017             788813        956186522        $11,265.51
                     February 16,2017 through
    U.B.                                                 537622870          901604485         $7,143.96
                        February 18, 2017
   M.M.H.       April 23, 2017 through April 26, 2017         750445        951194185         $9,138.19
                       August 9, 2017 through
    A.T.                                                     1188181        915845063         $6,224.80
                         August 12.20)7

                      January 8, 2018 through
    F.A.                                                     1868608       933032482          $8,215.19
                         January 11,2018
                       August 9, 2017 through
    D.H.                                                     1185546       909203429         $7,862,50
                         August 17, 2017
    A.C.       March 19, 2017 through March 28, 2017'        629400        48820063D7        $10,696.94
    LC.         July 27, 2017 through August 1,2017          1134323       594741547A        $13,317.86

                    November 24, 2017 through
                                                             1661631       967580597          $8,977.11
                       November 26, 2017
                                                                  Total South Miami Hospital: $176,894.45

                                                        23
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 32 of 48




                                                       Baptist Account   Mediea Member
   Initials                Dales of Service                                                 Amount Due
                                                          Number            Number
     P.R.     April 19, 2017 through April 22, 2017      204336481         946541834         $10,260.76
                       February 28, 2017 through
    S.R.                                                 204214415         913640979          $5,939.30
                            March 1,2017
               .        March 19, 2017 through
    L.B.                                                 204261739         904402827         $5,721.72
                           March 21, 2017
                        March 8, 2017 through
     P.P.                                                204233738        968317053          $5,721.72
                           March 12,2017
    C.V.           July 6, 2017 through July 13,2017        1038876       947410511          $14,078.39
                        March 6, 2017 throu
                                      through
   M. R.L.                                               204229702        937952825          $10,905.76
                          March 10, 2017
    R.P.      April 10, 2017 through April 13, 2017      204315410        964549257          $10,905.76
                       February g, 2017 through
   E.M.G.                                               204160394         967505877          $12,817.08
                          February 10, 2017
   M.O.J. March 31, 2017 through April 7, 2017          204291959         948905119          $27,012.30
                       August 23, 2017 through
    E.R.                                                  1240960         914955174          $6,766.36
                          August 27, 2017
    LA.       April 5,2017 through April 8,2017         204303630         939140069          $12,817.08
                       March 20, 2017 through
    P,T.                                                204263875         943829697          $5,721.72
                           March 23, 2017
                       March 19, 2017 through
   Q.A.R.                                               204256259         918526642          $6,792.16
                          March 20, 2017

                                                        Total West Kendall Baptist Hospital: $135.460.11

                                                                          Total All Hospitals: $8140411.83




                                                       24
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 33 of 48




      102.   The Hospitals sought reimbursement for these claims but Medica denied full

      reimbursement to the Hospitals, The Hospitals then administratively appealed Medica's denials to

      no avail. Finally, the Hospitals provided Medico with final written demand for payment in full of

      the claims at issue. To date, Medica has not fully paid the Claims.

      103.   All conditions precedent to this action have occurred, have been performed or waived or

      would be futile.

      104.   The Hospitals have retained undersigned counsel to represent them in this action and are

      obligated to pay a reasonable fee therefor.

                                                 COUNT I
                                            (Breach of Contract)

      105.   The Hospitals incorporate by reference herein their allegations set forth in paragraphs 1

     through 104 of this Complaint,

      106.   At the time all Services were rendered, the patients were covered by one or more healthcare

     plans provided by Medica or its affiliates.

      107.   There is a valid and binding agreement among the Hospitals and Medica with respect to

     payment for all Services,

     108.    Medica expressly authorized all Services were Medically Necessary and Covered Services,

     or Medica's express pre-authorization was not required.

     109.    Medica has breached the Agreement by denying the Hospitals' claims for full

     reimbursement of all Services, all of which were either expressly authorized as Medically

     Necessary and Covered Services or were claims where Medica's express pre-authorization was

     not required.

     110.    Medica has breached the Agreement by failing to fully reimburse the Hospitals for all

     Services in accordance with the Agreement.

                                                     25
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 34 of 48




      111.   Medica's breaches of the Agreement are material.

      112.   Medica's breaches of the Agreement have damaged the Hospitals.

             WHEREFORE, Plaintiffs, Baptist Hospital of Miami, Inc., Doctors Hospital, Inc.,

      Homestead Hospital, Inc., South Miami Hospital, Inc., and West Kendall Baptist Hospital, Inc.,

      demand judgment in their favor and against Defendant, Medics Health Care Plans, Inc., for the

      full amount of their damages with respect to all Services, in an amount not less than $808,206.12,

      along with interest at the maximum rate allowed by law from the date of each claim to present and

      all costs of this proceeding, attorneys' fees and costs pursuant to contract and/or applicable law,

      and all other and such further relief as the Court deems appropriate under the circumstances.

                                                 COUNT II
                        (Uniust Enrichment/Breach of Implied-In-Law Contract)

      113.   The Hospitals incorporate by reference herein their allegations set forth in paragraphs 12

      through 100 of this Complaint.

      114.   The Hospitals conferred a direct benefit on Medica by providing valuable medical services

      to members of Medica's healthcare plans with the authorization, knowledge, and/or approval of

     Medica.

      115.   Each of the medical services were covered by one or more of Medica's plans, and the

     provision ofmedical services to the members directly benefits Medici) by fulfilling Medica's duties

     to its members to provide for such medical services, including the Claims.

     116.    In approving the Hospitals' provision of medical services to the members, Medica was

     aware that the Hospitals expected to be paid by Medica for those services at the reasonable value

     of those medical services in the marketplace under quantum merit.

     117.    Medica's liability as the party responsible for payment to the Hospitals for services

     provided to the members of the healthcare plans administered by Medica is established by


                                                     26
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 35 of 48




      Medias approval of all services and payment for certain services, albeit in an amount less than

      what was owed, including the Claims.

      118.    Medica voluntarily accepted, retained, and enjoyed the benefits conferred on it by the

      Hospitals, knowing that the Hospitals expected to be paid the reasonable value of their services.

      119.   Medics has failed to pay the Hospitals for the reasonable value of the benefits conferred

      on Medica by the Hospitals. As a result, Medica has withheld for itself monies that it should have

      paid to the Hospitals and has received an unjustified windfall.

      120.   By underpaying the Hospitals, Medica has been unjustly enriched. Under the

      circumstances, it is unjust and inequitable for MedIca to retain the benefits it has received without

      paying the value of those benefits to the Hospitals.

             WHEREFORE, Plaintiffs, Baptist Hospital of Miami, Inc., Doctors Hospital, Inc.,

      Homestead Hospital, Inc., South Miami Hospital, Inc., and West Kendall Baptist Hospital, Inc.,

     demand judgment in their favor and against Defendant, Medica Health Care Plans, Inc., for the

      full amount of their damages, along with interest at the maximum rate allowed by law from the

     date of each claim to present and all costs of this proceeding, attorneys' fees and costs pursuant

     applicable law, and all other and such further relief as the Court deems appropriate under the

     circumstances.

                                                COUNT UT
                                           (Promissory Estoppel)

     121.    The Hospitals incorporate by reference herein their allegations set forth in paragraphs 1

     through 104 of this Complaint,

     122.    The patients for the Claims presented identification cards to the Hospitals, which cards had

     been provided to the patients by Medica for the purpose of presenting same to providers in

     connection with the solicitation and receipt of medical services from providers.


                                                      27
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 36 of 48




      123.    The patients also informed the Hospitals that they were covered by Medical.. The Hospitals

      contacted Med lea and confirmed same.

      124.    Medica knew and intended for the identification cards to be provided to and relied on by

      providers, such as the Hospitals, in providing medical services to the members, including for the

      Claims.

      125.    Medica confirmed coverage and, in doing so, knew its confirmations would be relied on

      by providers, such as the Hospitals, in providing medical services to the members, including for

      the Claims.

      126.   The Hospitals provided medical services in reliance on Medica's confirmations and

      identification cards, which confirmations and cards indicated that Medica would be responsible to

      pay the claims and did not disclaim or indicate in any way that the Hospitals would not be paid the

      reasonable value of their services.

      127.   The Hospitals detrimentally relied on Medica's confirmations and identification cards by

      providing medical services without concomitantly seeking to obtain some sort of payment plan or

      other financial arrangement for the medical services, prior to discharge of the patients.

      128.   Medics should be estopped from now taking a position that they are not responsible to pay

     the reasonable value of the medical services provided to the members by the Hospitals.

             WHEREFORE, Plaintiffs, Baptist Hospital of Miami, Inc., Doctors Hospital, Inc.,

     Homestead Hospital, Inc., South Miami Hospital, Inc., and West Kendall Baptist Hospital, Inc.,

     demand judgment in their favor and against Defendant, Medica Health Care Plans, Inc., for the

     full amount of their damages, along with interest at the maximum rate allowed by law from the

     date of each claim to present and all costs of this proceeding, attorneys' fees and costs pursuant to




                                                      28
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 37 of 48




      contract and/or applicable law, and all other and such further relief as the Court deems appropriate

      under the circumstances.

                                                    COUNT IV
                                        for Benefits Under Contract by Assignee)

      129.    The Hospitals incorporate by reference herein their allegations set forth in paragraphs 1

      through 104 of this Complaint.

      130.    At the time all Services were rendered there existed a valid and enforceable agreement

      between Medica and its members.

      131.   United's members assigned to the Hospitals their right to receive insurance benefits owed

      according to their contract with Medica or its affiliates.

      132,   Medial expressly authorized all Services were Medically Necessary and Covered Services,

      or United's express pre-authorization was not required.

      133.   Medica has breached the contracts with its members by failing to provide the full extent

      of insurance benefits owed in relation to the Services, all of which were either expressly authorized

      as Medically Necessary and Covered Services or were claims where United's express pre-

      authorization was not required.

      134.   United's breaches are material.

      135.   United's breaches have damaged the members and the Hospitals, as an assignee of the

      members' right to receive benefits.

             WHEREFORE, Plaintiffs, Baptist Hospital of Miami, Inc., Doctors Hospital, Inc.,

      Homestead Hospital, Inc., South Miami Hospital, Inc., and West Kendall Baptist Hospital, Inc.,

      demand judgment in their favor and against Defendant, Medica Health Care Plans, Inc., for the

      full amount of their damages, along with interest at the maximum rate allowed by law from the

      date of each claim to present and all costs of this proceeding, attorneys' fees and costs pursuant to


                                                       29
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 38 of 48




      contract and/or applicable law, and all other and such further relief as the Court deems appropriate

      under the circumstances.


                                                    Respectfully submitted,

                                                   ISICOFF RAGATZ
                                                   601 Brickell Key Drive, Suite 750
                                                   Miami, Florida 33131
                                                   Tel. (305)373-3232
                                                   Fax    (305) 373-3233

                                                    By:    /s/Matthew L. Lines
                                                           Eric D. Isicoff
                                                           Florida Bar No. 372201
                                                           isicoffairlaw.com
                                                           Matthew L. Lines
                                                           Florida Bar No. 0243980
                                                           lines@irlaw.com
                                                           Jordan Isicoff
                                                           Florida Bar No. 1004162
                                                           Jordanairlaw.com
                                                           Christopher A. Ajizian
                                                           Florida Bar No. 1010170
                                                           Ajizian@irlaw.com

                                                   Attorneys for Baptist Hospital of Miami, Inc.,
                                                   Doctors Hospital, Inc., Homestead Hospital, Inc.,
                                                   South Miami Hospital, Inc., and West Kendall
                                                   Baptist Hospital, Inc.




                                                     30
 Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 39 of 48



Filing #80806102 E-Filed 11/14/2018 04:08:23 PM


                  IN I HE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                           IN AND FOR MIAMI-DADE COUNTY, FLORIDA

          BAPTIST HOSPITAL OF MIAMI, INC.,
          DOCTORS HOSPITAL, INC.,
        • HOMESTEAD HOSPITAL, INC.,
          SOUTH MIAMI HOSPITAL, INC., and
          WEST KENDALL BAPTIST HOSPITAL, INC.,                    CIVIL DIVISION

                                                                  CASE NO.: 2018-D38504-CA-01
                 Plaintiffs,

         vs.

         /VIEDICA HEALTH CARE PLANS, INC.,

                 Defendant.



               FIRST REQUEST FOR PRODUCTION TO DEFENDANT, MEDICA HEALTH
                                    CARE PLANS. INC.

                Plaintiff, Baptist Hospital of Miami, Inc., (the "Hospital"), by and through its undersigned

        counsel and pursuant to Rule 1.350, Florida Rules of Civil Procedure, hereby serves its First

        Request for Production on Defendant, Medics Health Care Plans, inc. ("Medica"). Unless a written

        objection is timely served, documents and things responsive to these requests must be produced,

        or made available for inspection and copying, within the time prescribed by the Florida Rules of

        Civil Procedure.




                                            [Intentionally Left Blank]
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 40 of 48




                                            Respectfully submitted,

                                            1S1COFF RAGATZ
                                            601 Brickell Key Drive
                                            Suite 750
                                            Miami, Florida 33131
                                            Tel.: (305) 373-3232
                                            Fax: (305) 373-3233

                                            By: s/ Matthew L. Lines
                                                   Eric D. Isic,off
                                                   Fla. Bar No. 372201
                                                   Matthew L. Lines
                                                   Florida Bar No. 0243980
                                                   Christopher A. Ajizian
                                                   Florida Bar No. 1010170

                                                  Counsel for Plaintiffs, Baptist Hospital of Miami,
                                                  Inc., Doctors Hospital, Inc., Homestead Hospital,
                                                  Inc., South Miami Hospital, Inc., and West Kendall
                                                  Baptist Hospital, Inc.



                                     CERTIFICATE OF SERVICE

            I HEREBY CERTIFY 'that a true and correct copy of the foregoing will be served along

     with original process and pleadings.



                                                         /s/Matthew L. Lines
                                                            Matthew L. Lines




                                                     2
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 41 of 48




                                DEFINITIONS AND INSTRUCTIONS

     (a)   The terms "you," "your" or "Medica" shall refer to Defendant, Medica Health Care of
           Florida, Inc., and its affiliates.

     (b)   The term "Hospitals" shall refer to Plaintiffs, Baptist Hospital of Miami, Inc, Doctors
           Hospital, Inc., Homestead Hospital, Inc., South Miami Hospital, Inc., and West Kendall
           Baptist Hospital, Inc.

     (c)   The term "Accounts" shall refer to the Baptist Hospital of Miami identify account numbers
           referred to in paragraphs 13 through 100 of the Complaint

     (d)   The term "Medical Services" shall refer to the medical care provided by the Plaintiffs to
           patients, as discussed in paragraphs 13 through 100 of the Complaint.

     (e)   The terms and phrases defined in the complaint shall be deemed as used herein to have the
           same definitions as is ascribed to those terms in the Complaint.

     (f)    The term "document" shall include the original (or, if the information called for cannot be
           provided as to the original, then each and every copy, duplicate and reproduction) of any
           medium upon which or from which intelligence or information can be recorded or
           retrieved, including, but not limited to, all physical forms of correspondence, appointment
           records, computations, computer printouts, contracts, diaries, drafts of documents, entries,
           estimates, evaluations, financial analyses, financial statements, inspection reports,
           intraoffice and interoffice communications, invoices, letters, meeting reports, memoranda,
           notes and memoranda of all conversations including telephone calls, minutes, orders,
           receipts, records of accounts, reports, statements, statistical records, studies, summaries,
           writings, or work papers which are within your possession, custody or control or that of
           your attorneys, experts, accountants, insurers, agents, officers or directors, wherever
           located. In all cases where a document is in a language other than English, all translations
           and material related to each and every translation of such documents also shall be
           considered to be documents.

     (g)   "Person" includes a corporation, partnership, joint venturer, firm, voluntary or
           unincorporated association, other business association or entity, proprietorship, trust,
           estate, governmental agency, board, authority, commission, bureau, department or such
           other entity, and a natural person in any capacity whatsoever.

     (h)   The singular shall be deemed to include the plural, and the masculine gender to include the
           feminine or neuter, where the context or circumstances so require or permit. The past tense
           includes the present tense where the clear meaning is not distorted by change of tense.

     (i)   The words "and" and "or" shall, where the circumstances so permit, be construed either
           conjunctively or disjunctively to bring within the scope of these document requests any
           information which might otherwise be construed to be outside their scope.



                                                    3
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 42 of 48




     (j)   If you believe that any of the discovery requests herein call for information subject to a
           claim of privilege, then answer so much as is not objected to, specify that part of each
           discovery request as to which you object, and set forth the specific basis for your claim of
           privilege concerning the information you refuse to give, including a statement identifying
           the nature of the information withheld, and provide a privilege log that complies with your
           obligations under the Florida Rules of Civil Procedure.

     (k)   These document requests require supplemental or amended answers and shall be deemed
           to be continuing requests for supplemental answers. Any responsive information acquired
           or discovered subsequent to serving of initial responses shall be submitted in a
           supplemental filing.

     (I)   Each of these definition and/or instructions shall be fully applicable to each document
           request, notwithstanding that a definition and/or instruction set forth above may, in whole
           or in part, be reiterated in a particular document request or that a particular document
           request may incorporate supplemental definitions.




                                                   4
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 43 of 48




                                    REQUESTS FOR PRODUCTION

      I.     Any and all Medica insurance policies related to the Medical Services and Accounts

      discussed in paragraphs 13 through 100 of the Complaint.

      2,     Any and all documents and communications related to the provision of Medical Services

      for the Accounts discussed in paragraphs 13 through 100 of the Complaint.

      3.     Any and all documents and communications relating to Medica's denial of coverage for

      the Medical Services as discussed in paragraphs 13 through 100 of the Complaint.

      4.     Any and all documents and communications relating to Medica's authorization for the

      provision of Medical Services for the Accounts discussed in paragraphs 13 through 100 of the

      Complaint.

      5.     Any and all documents and communications concerning Medica's approval, partial

     approval, or denial of claims for reimbursement submitted by the Hospitals for the provision of

      Medical Services discussed in paragraphs 13 through 100 of the Complaint.

     6.      Any and all documents and communications concerning your approval, partial approval,

     or denial of the Hospitals' appeals of those claims for reimbursement associated with the Medic-al

     Services discussed in paragraphs 13 through 100 of the Complaint.
Filing #81621484
     Case 1:18-cv-25460-RS  Document 1-1
                   E-Filed 12/04/2018     Entered
                                      04:11:06 PMon FLSD Docket 12/28/2018 Page 44 of 48

                           ***VERIFIED RETURN OF SERVICE***

                                                         IN THE CIRCUIT COURT OF THE
                                                         11TH JUDICIAL CIRCUIT, IN AND
                                                         FOR MIAMI-DADE COUNTY, FLORIDA
 BAPTIST HOSPITAL; etc,; et al,
                  (Plaintiff)
           VS                                            CASE: 2018-038504CA-01
 MEDICA HEALTH CARE PLANS, INC.
                  (Defendant)                            SUMMONS/COMPLAINT
  AT THE REQUEST OF:

          ISICOFF,RAGATZ...
          601 BRICKELL KEY DRIVE SUITE 750
          MIAMI, FL, 33131
           ATTN.LINES, MATTHEW L.



  I, JOE MARKER received this process on 11/27/2018 at 8:00 AM
  and on this day 11/28/2018 at 12:35PM to:
                         MEDICA HEALTH CARE PLANS, INC.
                         1200 SOUTH PINE ISLAND ROAD
                         PLANTATION, FL 33324
 CORPORATE SERVICE was executed by Serving a copy of this writ and or a
 copy of Plaintiff's initial pleading to the Party named below or any
 employee of Defendant's Corporation in the absence of any superior as
 defined in the Florida Statute 48.081(3)(a)(b) when Defendant's
 Corporation does not keep a registered agent present as required
 by Florida Statute Section 48,091.


                DONNA MOCH - CT CORP. SYSTEM REGISTERED AGENT
 Comments:




  I acknowledge that I have no interest in this action.
  I acknowledge that I am a Process Server in good
  standing in the jurisdiction which the Defendent was served.

  Under penalty of perjury, I declare that I have read the forgoing
  Verified Return Of Service and that the_facts stated are true to the
  best of my knowledge.
                                                    ,

      Process Server Name:          JOE MARKER'D NO.: 613
      REFERENCE: CC1875235-045-DBSS          AFFIDAVIT DATE: December        3, 2018

  Notary not required pursuant              CROSS COUNTY INVESTIGATIVE SERVICES, INC
  to F.S. 92.525                            P.O. BOX 245715
                                            PEMBROKE PINES, FL, 33024
                                            954-963-7751
 Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 45 of 48

Filing # 80947758 E-Filed 11/16/2018 05:09:25 PM


       IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
       IN THE COUNTY COURT !NAND FOR MIAMI-DADE COUNTY, FLORIDA

   DR/TIPON                                                                                                                CASE NUMBER
                                                     SUMMONS 20 DAY CORPORATE SERVICE
   CS CIVIL            0 OTHER                                                                                      2018-038504-CA-01
                                                            (a) GENERAL FORMS
   o DISTRICTS
    pi4oTTFun                                                 VS, DEFENDANT(S)                                                SERVICE
    RAPTI'S
        4 T HOSPITAL OF MIAMI, INC.,                          MEDICA HEALTH CARE PLANS, INC.
   DOCTORS HOSPITAL, INC.,
   HOMESTEAD HOSPITAL INC.*
   SOUTH MIAMI HOSPITAL. INC., and
   vvEST KENDALL BAPTIST HOSPITAL, INC.
                                                                                                                      vit)403
   THE STATE Of FLORIDA:                                                                                                     r
   To Esc') Sheriff of the State;
   YOU ARE COMMANDED to serve this aurnmons'end copy of the complaint or petition in this action on
   defendant(e)                 Medic* Health Care Planijno
                                By Serving ils Registered Agent CT Corporation System
                                    1200 South Pine Island Road

                                    Plantation., FL 33324
   Each defendant it required to sieve written defense to the coMptelnt or petition on
   Paindra Attorney:         Matthew L. Lines
                            isico/f Ragatc

   whose address ir           401 Bracket Key Drive, Suite 700
                              Miami) FL 33131.


   wthin 20 days " fscegivtatAittit is brouchtRgattadjal,21U1LEgthabtfit
   gr om oLs Iol1Ijgr emotosteo.s *surd In his odor eiflct.i =edit, le a dottridand. th a dyne to respond WWI be 40 davt,
   MALI (HA I, erouoht ouratiarrt to. 7011,20A fort&                        nalto wmild ka •                    I' after aervIce of this svmmens
   on that defendant , exclusive of the day of service, and to file the original of the defenses w4th the Clerk of this Clerk Court either before
   =vice on Plaintiffs attorney or tnrnediate ty thereafter. If a defendant fate to do so, a de1aitwfl be entered against that defendant for
   the relief emended in the complaint or petition,
                                                                                                                               DATE

    HARVEY RUVIN

   CLERK of COURTS                                                                                                             11/20/2018

                                                                  Ma      ERN
                       AMERICANS WITH DISABILITIES ACT
                                         ADA NOTICE
  "If you are a person with a disability who needs any accommo ation in order to
  participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
  assistance. Please contact the Eleventh Judicial Circuit Court's ADA Coordinator, Lawson
  E, Thomas Courthouse Center, 175 NW 1 Ave., Suite 2702, Miami, FL 33128, Telephone
  (305) 349-7175; TDD (305) 349-7174, Fax (305) 349-7355 at least 7 days before your
  scheduled court appearance, or immediately upon receiving this notification if the time
  before the scheduled appearance is less than 7 days; if you are hearing or voice impaired)
  call 711."                                              "Utv.s.
                      CROSS COUNTY 954.963,7751         -
 CLK/CT. n4 Rev. 02/14                                                                               Cterts web 2011114%; VIMCMIAINI-Olidetign,COM

                                     11111111111111R 101111111111111
                                     7       5      2         3
                                        CC SeBELLSOUTH,NET
   Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 46 of 48
Filing # 81957680 E-Filed 12/11/2018 03:23:54 PM


        IN THE CIRCUIT COURT OF THE 11TH
        JUDICIAL CIRCUIT, IN AND FOR
        MIAMI-DADE COUNTY, FLORIDA

         CASE NO. 18-038504 CA 01 (06)


        BAPTIST HOSPITAL OF MIAMI,
        et al.,

                    Plaintiffs,

        vs.

        MEDICA HEALTH CARE PLANS, INC.,

                    Defendant.


                         NOTICE OF APPEARANCE AND DESIGNATION OF PRIMARY
                                 AND SECONDARY E-MAIL ADDRESSES

                    Sandra L. Heller, Esq., Gera R. Peoples, Esq., and Irene Bassel Frick, Esq., of the law

        firm of Akerman LLP, hereby give notice of their appearance as counsel on behalf of Defendant

        Medica Health Care Plans, Inc., and request that copies of all documents filed or served in this

        matter be served on them via CM/ECF or at the address listed below, as appropriate.

                    In compliance with Rule 2.516(b)(1), Akerman LLP hereby designates the following

        primary and secondary e-mail addresses:

                    Primary E-mail:      sandra.heller@akerman.corn
                    Secondary E-mail:    magda.cabra@akerman.corn

                    Primary E-mail:      gera.peoples@akerman.coin
                    Secondary E-mail:    jill.parnes@akerman.corn

                    Primary E-mail:      irene.bassel@akerman.com
                    Secondary E-mail:    nicole.emmett@akerman.com




        47225 8 30; 1
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 47 of 48




                                      Respectfully submitted,

                                      AKER1VIAN LLP
                                      350 East Las Olas Blvd., Suite 1600
                                      Fort Lauderdale, Florida 33301
                                      Telephone: (954) 463-2700

                                      By: /s/Gera R. Peoples, Esq.
                                         Sandra L. Heller, Esq.
                                         Florida Bar No. 037055
                                         sandra.heller@akerman.com
                                         magda.cabra@akerman.com
                                         Gera R. Peoples, Esq.
                                         Florida Bar No. 450022
                                         gera.peoples@akerman.com
                                         j ill .parnes@akerman .c om

                                      and

                                      Irene Bassel Frick, Esq.
                                      irene.bassel@akerman.com
                                      nicole.emmett@akerman.com
                                      AKERMAN LLP
                                      401 East Jackson Street, Suite 1700
                                      Tampa, Florida 33602
                                      Telephone: (813) 223-7333

                                      Counsel for Defendant
                                      Medica Health Care Plans, Inc.




                                         2
    47225830,1
Case 1:18-cv-25460-RS Document 1-1 Entered on FLSD Docket 12/28/2018 Page 48 of 48




                                    CERTIFICATE OF SERVICE

            I hereby certify this document was filed with the State E-filing Portal and served via the
    Court's E-filing Portal on this 11th day of December, 2018 to:

    Eric . Isicoff, Esq.
    isicoff@irlaw.com
    Matthew L. Lines, Esq.
    lines@irlaw.com
    Jordan Isicoff, Esq.
    Jordan@irlaw.com
    Christopher A. Ajizian, Esq.
    Ajizian@irlaw.com
    ISIC OFF RAGATZ
    601 Brickell Key Drive, Suite 750
    Miami, Florida 33131
    Telephone: (305) 373-3232




                                                   3
    47225830;1
